DETAILED ACTION
Claim 1 is amended. Claims 1-5 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the 02/07/2022 has been entered.

Response to Amendment
Amendments made to claim 1 are fully considered and, in view of the current state of the claims 1-4 of the co-pending application no. 16/743,171, they are satisfactory to overcome the provisional non-statutory double patenting rejections presented in the previous Office Action.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (US 2018/0043488 A1; hereinafter Sonoda) in view of Jussel et al. (US 2018/0018641 A1; hereinafter Jussel).

With respect to claim 1, Sonoda teaches: A tool management system of a machine tool (see e.g. Sonoda, paragraph 28: “detecting spindle failure of a machine tool using a servo control device 22”; and Fig. 1, 4), comprising: 
a controller (see e.g. Sonoda, Fig. 2: “Servo Control Device 22”; and Fig. 4: “Analysis Device 16”);
at least two detection units (see e.g. Sonoda, Fig. 4: “12a Sensor”, “12b Sensor”; Fig. 2: “Feedback Acquisition Unit 222””; paragraph 5: “sensor 12a is an AE sensor, and the sensor 12b may be set as an acceleration sensor”; and paragraph 12: “a feedback acquisition unit (e.g., the feedback acquisition unit 222 described later) that acquires a feedback signal of the positioning servomotor”) among:  
a vibration sensor (see e.g. Sonoda, Fig. 4: “12b Sensor”) attached to a spindle (see e.g. Sonoda, Fig. 1: “Spindle 10”; and paragraph 5: “sensors 12a, 12b are installed to the spindle 10”) that supports a tool of a machine tool to detect vibration (see e.g. Sonoda, paragraph 4: “vibrations of a specific frequency will generate… install an AE ( Acoustic Emission) sensor or acceleration sensor to the spindle so as to configure a device that detects anomalies by analyzing these sensor outputs”; and paragraph 30: “signal intensity for vibration”); 
see e.g. Sonoda, Fig. 4: “12a Sensor”) provided in the vicinity of the spindle (see e.g. Sonoda, paragraph 5: “sensors 12a, 12b are installed to the spindle 10”; and Fig. 4) to detect acoustic waves produced during operation of the machine tool (see e.g. Sonoda, paragraph 5: “sensor 12a is an AE sensor”; and paragraph 4: “install an AE ( Acoustic Emission) sensor or acceleration sensor to the spindle so as to configure a device that detects anomalies by analyzing these sensor outputs”); and 
a servo motor current value detection unit (see e.g. Sonoda, Fig. 2: “Feedback Acquisition Unit 222”) to detect a current value of a servo motor of a driving device of the machine tool (see e.g. Sonoda, paragraph 35: “The feedback acquisition unit 222 is an interface that receives the feedback signal supplied from the servomotor 20… The feedback signal outputted by the servomotor 20 can employ at least one type of signal among any of the electrical current value”); 
a tool replacement determination unit, to be executed by the controller (see e.g. Sonoda, paragraph 33: “servo control device 22 includes… analysis/detection unit 226”; paragraph 40: “The analysis/detection unit 226 analyzes the feedback signal acquired by the feedback acquisition unit 222, and detects spindle failure”; paragraph 5: “The analysis device 16 is a computer, for example, and in the case of analyzing the output signals of the sensors 12a, 12b and determining that an anomaly is occurring, externally outputs a failure detection signal. A program of the computer, which is the analysis device 16, executes analysis of the output signals of the sensors 12a, 12b by a predetermined algorithm, to determine whether or not an anomaly is occurring”; and Fig. 2, 4), to determine the necessity to replace the tool (see e.g. Sonoda, paragraph 49: “outputting a message urging replacement of components”) on the basis of information related to a detection value of at least two of the vibration detected by the vibration sensor (see e.g. Sonoda, paragraph 47: “In the case of spindle failure occurring, since vibration, etc. of the spindle 10 may occur as mentioned above, it is possible to efficiently detect failure of the spindle 10”; and paragraph 5: “determine whether or not an anomaly is occurring”), see e.g. Sonoda, paragraph 5: “analysis of the output signals of the sensors 12a, 12b by a predetermined algorithm, to determine whether or not an anomaly is occurring. In addition, the principle of such an analysis device 16, and a method of detecting spindle failure using a device”), and the current value detected by the servo motor current value detection unit during operation of the machine tool (see e.g. Sonoda, paragraph 47: “detect failure of the spindle 10 if extracting and inspecting a portion of this vibration from the feedback signal such as the electrical current value of the servomotor 20”); and 
a detection start/end command setting unit (see e.g. Sonoda, Fig. 3: “Start conditions established? S3-2”, “End”), to be executed by the controller (see e.g. Sonoda, paragraph 33: “servo control device 22 includes… analysis/detection unit 226”; and paragraph 40: “analysis/detection unit 226 determines whether the condition for starting processing is established”), to add commands for a detection start point and a detection end point of at least one of the vibration, the acoustic waves, and the current value of the servo motor to a machining program (see e.g. Sonoda, paragraph 40: “analysis/detection unit 226 determines whether the condition for starting processing is established based on any of the following states”; paragraphs 41-45; and paragraph 46: “in the case of none of the conditions being established, the processing ends”),
Sonoda discloses two embodiments: one embodiment shown in Fig. 4 utilizing two detection units, namely sensors 12a-b; and another utilizing a single detection unit, namely feedback acquisition unit 222 as part of a servo control device 22 shown in Fig. 1-2. The Examiner notes that both of these embodiments are directed to detecting abnormalities/failures of a spindle by utilizing detection devices, such as external sensors 12a-b or a feedback acquisition unit 222. The Examiner further notes that Sonoda discloses “The present invention is capable of various modifications within a scope not departing from the gist thereof, and these are also encompassed by the technical scope of the present invention” (see paragraph 65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sonoda by combining the two embodiments shown in Fig. 1-2 and Fig. 4 in order to utilize both the external sensors and the feedback acquisition unit 222 (i.e. at least two detection units). The motivation/suggestion for such a modification would be to increase the reliability and accuracy of the spindle failure detection process by utilizing both the data gathered from the sensors 12a-b and the data gathered by the feedback acquisition unit 222.
Even though Sonoda discloses setting detection start and end points (see e.g. Sonoda, paragraphs 40-46; Fig. 3), Sonoda does not explicitly disclose these points corresponding to machining start/end positions.
	However, Jussel teaches: 
	the detection start point being a machining start position and the detection end point being a machining end position (see e.g. Jussel, paragraph 39: “sensors 24 may include sensor detecting he relative or absolute starting positions and end positions of a machine part or of the machine”).
	Sonoda and Jussel are analogous art because they are in the same field of endeavor: monitoring operational states of a machining tool to identify service conditions for the tool. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sonoda with the teachings of Jussel. The motivation/suggestion would be to improve the machining tool monitoring efficiency.

With respect to claim 2, Sonoda as modified teaches: The tool management system of the machine tool according to claim 1, 
wherein M codes for setting the commands for the detection start point and the detection end point of at least one of the vibration, the acoustic waves, and the current value of the servo motor are to be provided in the machining program (see e.g. Sonoda, paragraph 5: “A program of the computer, which is the analysis device 16, executes analysis of the output signals of the sensors 12a, 12b by a predetermined algorithm, to determine whether or not an anomaly is occurring”; paragraph 51: “In order to execute such processing, it is sufficient to store the initial signal intensity in a predetermined storage unit”), and 
the detection start/end command setting unit, to be executed by the controller (see e.g. Sonoda, paragraph 33), to set the detection start point and the detection end point according to the set commands of the M codes which are auxiliary functions for performing machining (see e.g. Sonoda, paragraph 38: “This servomotor control unit 224 is configured from an interface that outputs a control signal to outside, a program making the control signal based on a command from a higher-level control device, and the CPU of a computer executing this program”; and paragraph 45: “According to a signal of analysis start from outside, it performs the start of processing of analysis/detection. The higher-level control device is preferably a numerical control, etc.; however, it may be various computers or terminals operated by an operator”).

With respect to claim 3, Sonoda as modified teaches: The tool management system of the machine tool according to claim 1, further comprising: 
a tool determination result display to display comparison results (see e.g. Sonoda, paragraph 48: “issue a warning that spindle failure has occurred to inform the operator, etc.”) between at least one of the vibration, the acoustic waves, and the current value of the servo motor detected during operation of the machine tool and the threshold set in advance by applying the comparison results to a tool list (see e.g. Sonoda, paragraph 47: “signal intensity of the spectrum of predetermined frequency range exceeding a predetermined first threshold, it is determined as vibration of a specific frequency generating, and the processing advances to Step S3-5. In other words, the analysis/detection unit 226 determines that spindle failure was detected, and advances to Step S3-5 in order to output a failure detection signal”); and 
a warning unit to issue a warning when it is determined that replacement of the tool is necessary (see e.g. Sonoda, paragraph 48: “issue a warning that spindle failure has occurred to inform the operator, etc. In addition, it is preferable to perform processing such as stopping the machine tool and outputting a message urging replacement of components, etc., or illuminating a warning lamp”).

With respect to claim 5, Sonoda as modified teaches: The tool management system of the machine tool according to claim 1, further comprising: 
a detection information file forming unit, to be executed by the controller (see e.g. Sonoda, paragraph 33; and Fig. 2), to create files that associate detection results of at least one of the vibration, the acoustic waves, and the current value of the servo motor with tool data and machining information (see e.g. Sonoda, paragraph 5: “A program of the computer, which is the analysis device 16, executes analysis of the output signals of the sensors 12a, 12b by a predetermined algorithm, to determine whether or not an anomaly is occurring”); and 
a file output unit that, to be executed by the controller (see e.g. Sonoda, paragraph 33; and Fig. 2), to output the files created by the detection information file forming unit to an external device (see e.g. Sonoda, paragraph 38: “This servomotor control unit 224 is configured from an interface that outputs a control signal to outside, a program making the control signal based on a command from a higher-level control device, and the CPU of a computer executing this program”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Jussel as applied to claim 1 above, and further in view of Nakahama (US 2018/0246494 A1).

With respect to claim 4, Sonoda teaches: The tool management system of the machine tool according to claim 1, 
the tool management system includes: 
a plant central management screen display unit to show the machine tool having the tool which needs replacement on a plant central management screen when the tool replacement determination unit determines that replacement of the tool is necessary (see e.g. Sonoda, paragraph 48: “failure detection signal may be supplied to the external higher-level control device and/or various inspection devices… issue a warning that spindle failure has occurred to inform the operator, etc. In addition, it is preferable to perform processing such as stopping the machine tool and outputting a message urging replacement of components, etc., or illuminating a warning lamp”); and 
a machine tool screen display unit provided in the machine tool having the tool which needs replacement to indicate that replacement of the tool is necessary (see e.g. Sonoda, paragraph 48: “issue a warning that spindle failure has occurred to inform the operator, etc. In addition, it is preferable to perform processing such as stopping the machine tool and outputting a message urging replacement of components, etc., or illuminating a warning lamp”).
Sonoda does not but Nakahama teaches:
wherein a plurality of machine tools are provided in a plant (see e.g. Nakahama, paragraph 39: “a manufacturing industry having the one or more machine tools”), and
Sonoda and Nakahama are analogous art because they are in the same field of endeavor: a tool management system of a machine tool that tracks conditions associated with the machine tool. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sonoda with the teachings of Nakahama. The motivation/suggestion would be to improve production efficiency.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. In detail:

(1)	Regarding Applicant’s remarks with respect to the interview conducted on 11/23/2021, the Examiner would like to kindly remind the Applicant that the Examiner suggested highlighting how a plurality of threshold are used to determine a replacement requirement for the sensor; such as at least two or more thresholds must be exceeded from the sensory data collected from the vibration, sound, and servo motor current value detection units in order to determine a failure and a need for replacement. The Examiner also suggested how the “measurement start flag” is utilized by the detection start/end command unit as described in page 14 of the specification (see “Examiner Interview Summary Record” dated 11/29/2021; page 2; section Proposed Amendment(s); hereinafter “interview”). The Examiner also disclosed these amendments must be made in view of the original disclosure in order to avoid introducing new matter.
	However, neither the “plurality of thresholds” feature nor the “start flag” feature are in the amended claims. Specifically, claim 1 as amended now recites that “at least two detection units” are being utilized which is a feature disclosed by Sonoda and was also discussed during the interview (see page 2; section “35 U.S.C. 103”).
	Consequently, the Examiner maintain the corresponding §103 rejections directed to claim 1 in view of the amended limitation “at least two detection units” as recited. For more details, please see the corresponding rejection above.

(2)	Regarding Applicant’s arguments with respect to modifying Sonoda with the teachings of Jussel and Sonoda teaching away from using external sensors, note that even though Sonoda identifies the 
	More specifically, MPEP 2143.01 states “The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art”. In this case, both the embodiments disclosed in Fig. 1-2 and 4 of Sonoda and Jussel disclose utilizing sensors to monitor the status of a machining tool. Therefore, utilizing the sensors disclosed by Jussel would predictably result in monitoring the status of a machining tool since that is what they are designed for.
Furthermore, MPEP §2143 (A) states “combining prior art elements according to known methods to yield predictable results” describes “a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately” as being a satisfactory rationale for such combinations. In this case, since both of the sensors described in Fig. 4 of Sonoda, the feedback acquisition unit 222 described in Fig. 1-2 of Sonoda, and Jussel perform the same functionality, i.e. monitoring the status of a machining tool, as they do separately, it would have been obvious to one of ordinary skill to implement such a combination/modification.
The Examiner notes that, Applicant describes modifying Sonoda with the teachings of Jussel would result in inoperability. However, modifying the two embodiments disclosed by Sonoda along with the teachings of Jussel does not modify the principle functionality of Sonoda. Specifically, the principle functionality of Sonoda is “The present invention relates to a device for detecting spindle failure in a machine tool during operation” (Sonoda, paragraph 2) and using additional sensors does not prevent Sonoda from monitoring the machining tool; in fact, they improve the principle functionality by utilizing additional sensors for monitoring the machining tool. 
Furthermore, as also noted by the Applicant, Sonoda describes using external sensors as being “conventional” albeit being “complex” and requiring “installation space”. Thus, using such additional sensors shown in Fig. 4 might make the system in Fig. 1-2 more complex and require more space, but it does not negate the primary functions of the system in Fig. 1-2 since the modification is utilizing additional conventional sensors to detect the operational status of the machining tool. 
	The Examiner also would like to highlight that the embodiment shown in Fig. 1-2 of Sonoda is not implementing a system with no sensors; Sonoda still utilizes internal sensory devices, such as the feedback acquisition unit 222, that receives signals from servo motor 20 (see Sonoda, paragraph 12: “a feedback acquisition unit (e.g., the feedback acquisition unit 222 described later) that acquires a feedback signal of the positioning servomotor”; and Fig. 2). In fact, it would be impossible to implement the primary functions of Sonoda (i.e. monitoring a machining tool) without having any type of monitoring means (i.e. sensors), such as the feedback acquisition unit 222.
In addition, Sonoda specifically discloses the embodiments described therewith can be modified within the technical scope of the invention (see e.g. Sonoda, paragraph 65: “The present invention is capable of various modifications within a scope not departing from the gist thereof, and these are also encompassed by the technical scope of the present invention”). Note that, both the embodiments disclosed in Fig. 1-2 and Fig. 4 of Sonoda and Jussel are within the technical scope of Sonoda’s system: monitoring the status of a machining tool. As such, it would have been obvious to one of ordinary skill in the art to modify Sonoda by combining the two embodiments shown in Fig. 1-2 and Fig. 4 in order to utilize both the external sensors and the feedback acquisition unit 222 (i.e. at least two detection units) in order to increase the reliability and accuracy of the spindle failure detection process 
Consequently, the Examiner maintains the rejections under 35 U.S.C. §103 directed to claims 1-5. For more details, please see the corresponding rejections above.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194